COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                              ORDER ON MOTION FOR REHEARING

Appellate case name:      Tu Nguyen V. Bank of America, N.A.

Appellate case number:    01-15-00587-CV

Trial court case number: 2014-64308

Trial court:              333rd District Court of Harris County

Date motion filed:        December 14, 2016

Party filing motion:      Appellant

       It is ordered that the motion for rehearing is DENIED.


Judge’s signature: /s/ Russell Lloyd
                        Acting for the Court’s panel

Panel consists of: Justices Bland, Massengale, and Lloyd

A majority of the panel voted to deny the motion for rehearing.

Date: December 22, 2016